Citation Nr: 0840152	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-41 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
dorsal and lumbar scoliosis, postoperative.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from April 1967 to December 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2004 rating decision, the RO granted the 
veteran a temporary 100 percent evaluation from September 30, 
2004, based upon surgical treatment necessitating 
convalescence under 38 C.F.R. § 4.30.  The previous schedular 
evaluation of 40 percent was restored on January 1, 2005.



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
there are incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the previous 12 months or unfavorable ankylosis of the entire 
thoracolumbar spine.

2.  The veteran is service connected for the following 
disabilities: dorsal and lumbar scoliosis, postoperative, 
evaluated as 40 percent disabling; coccidioidomycosis, 
evaluated as noncompensable; right inguinal hernia repair, 
evaluated as noncompensable; contact dermatitis, evaluated as 
noncompensable; and right ear hearing loss, evaluated as 
noncompensable.  His combined service-connected disability 
evaluation is 40 percent.

3.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for dorsal and lumbar scoliosis, postoperative, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Diagnostic Code (DC) 5243 (2008).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In June 2004 and November 2004 VA sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the March 2005 rating 
decision and November 2005 SOC explained the basis for the 
RO's action, and the SOC provided him with an additional 60-
day period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.  The VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra.  We find, however, that the 
notice errors did not affect the essential fairness of the 
adjudication because the letters, rating decision, and SOC 
discussed above, together with the substantial development of 
the veteran's claim before and after providing notice, 
rendered the notice and timing errors non-prejudicial.  In 
this regard, the Board notes that, while the VCAA letters did 
not specifically conform to the requirements provided in 
Vazquez-Flores, supra, the veteran was advised of his 
opportunities to submit additional evidence and was informed 
that, at a minimum, he needed to submit evidence showing his 
service-connected disability had increased in severity.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law and Analysis

A.  Increased Rating for Doral and Lumbar Scoliosis, 
Postoperative

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, require us to consider the veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate disability evaluation for a disability using 
the limitation-of-motion diagnostic codes.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. 
App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

Diagnostic Code (DC) 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent disability rating for unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine of 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  Finally, a 100 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a..

The Formula for Rating IVDS Based on Incapacitating Episodes 
provides a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under that code, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) provides that, if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be rated on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a.

VA treatment records show that at an October 2003 physical 
examination the veteran had back tenderness and a left sided 
muscle spasm.  His extremities had a full range of motion 
with pain and his lower extremity strength, which was 3/5, 
was limited by pain in his back.  The treating physician 
assistant felt that the veteran had normal muscle tone, which 
was inconsistent with the sensation examination, and that 
there were major incongruities in the examination suggesting 
some malingering.  At December 2003 VA treatment it was noted 
that the veteran took Vicodin, oxycotin, soma, and flexeril.  
He was not participating in physical therapy, and worked at a 
veterinary clinic.  He rated his pain as a 9 out of 10 at 
February 2004 VA treatment.  At July 2004 VA treatment the 
veteran rated his back pain as a 9 out of 10, and it was 
called stable in the treatment notes.

An August 2004 lumbar spine MRI from S.L. Regional Medical 
Center showed multilevel degenerative and postoperative 
changes, with some progression of central canal compromise at 
the L5-S1 level and multilevel foraminal narrowing.  R.T.F., 
M.D., wrote in September 2004 that the MRI showed that the 
veteran needed to undergo surgery on his lower spine to 
correct the injury and relieve the pain.  Dr. F opined that 
the veteran would continue to have some pain in his back for 
the rest of his life.  Later in September 2004 the veteran 
underwent a L1-2 diskectomy on the left and an L4 
laminectomy, at a private facility.  At the time of the 
surgery he had neurogenic claudication, left thigh pain, 
trouble flexing his upper leg, weakness in the left 
iliopsoas, and an inability to walk more than a couple of 
blocks.  He was diagnosed with severe spinal stenosis and 
disk herniation.

At October 2004 VA treatment, the veteran's pain was 
described as improved, although he rated his pain as a 9 out 
of 10 and the pain was on both sides of his back, with 
numbness and tingling to both legs.  M.B., a physical 
therapist, wrote in December 2004 that the veteran would 
continue to have pain related to his back for the rest of his 
life.  D.D.H., M.D., wrote in January 2005 that he was the 
veteran's long-time primary care physician and that the 
veteran had severe, chronic pain from degenerative disc 
disease of the low back.  At February 2005 VA treatment the 
veteran reported that he did not feel like his back pain was 
getting any better and that he was participating in physical 
therapy daily for back and knee problems.  February 2005 VA 
X-rays showed laminectomy changes at L5 and degenerative disc 
disease that was marked with narrowing and hypertrophic 
change at L3-4 and L4-5.  There was no significant 
compression or subluxation and moderate to marked 
degenerative changes of the mid and lower lumbar facets.  In 
addition, there was some lower left convex lumbar 
degenerative-induced scoliotic deformity.

In February 2005 the veteran underwent a VA examination.  He 
reported that his back pain had become considerably worse and 
that he had constant pain that he rated as a 10 in severity.  
The pain occasionally radiated to his knees and he sometimes 
stumbled.  He felt that physical therapy had been of mild to 
moderate benefit, and Oxycontin and Hydrocodone provided pain 
relief to a mild degree.  The veteran reported that he could 
not do yard work.  

On examination, the veteran's range of motion in the lumbar 
spine was flexion of 45 degrees, extension of 20 degrees, 
right and left lateral flexion of 20 degrees, and right and 
left rotation of 20 degrees.  The examiner noted that there 
was marked pain on all range of motion and diminished range 
of motion in all modalities, especially flexion, which was 
reduced considerably.  Posture was normal, gait was slow and 
hesitating, he had difficulty standing on both toes and 
heels, and there was noted percussion of the lower lumbar 
area with bilateral muscle spasm.  No sciatic notch 
tenderness was noted, the right patellar reflex was 2+, left 
patellar reflex was 4+, and the Achilles reflex on both sides 
was equal but diminished.  There was sensory loss of the L5 
and S1 dermatomes on the right, a sensory loss of the L4-5 
and S1 dermatomes on the left, and bilateral motor weakness 
of the L4-5 and S1 lumbar dermatomes.  Straight leg raising 
was positive bilaterally with a positive Lasegue's sign.  
Circulation of the lower extremities was normal and the 
examiner noted that the veteran rolled over when getting up 
from the examination table and used the arms of a chair when 
getting up from a sitting position.  A visual examination of 
the spine did not show any marked scoliosis, although the 
examiner noted that an August 2002 x-ray showed a slight 
increase in scoliosis.  The examiner felt that the veteran 
was unable to perform any physical activity, with the 
exception of minimal household chores.

The veteran underwent a spinal fusion in June 2007 at SL 
Regional Medical Center.  X-rays from after surgery showed 
extensive thoracolumbar fusion from T10 through S1 and 
decompression laminectomies, with resolution of previously 
noted levoscoliosis.

The Board is cognizant of the veteran's assertions on appeal.  
However, after a careful review of the evidence, we find that 
an evaluation in excess of 40 percent is not warranted.  The 
veteran indicated in his claim for TDIU that he had last 
worked full time on September 29, 2004, and became too 
disabled to work the following day.  However, the record does 
not contain competent evidence that the veteran had 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12-month period, or during any 12 month 
period.  An exception was during the period between September 
30, 2004, and January 1, 2005, when he was assigned a 100 
percent rating based on surgical or other treatment 
necessitating convalescence, as discussed above.  In 
addition, the record does not show that the veteran had 
unfavorable ankylosis of the entire thoracolumbar spine, as 
required for a 50 percent evaluation, the next highest which 
is available under the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a.

Although the veteran rated his back pain as a "10" at his 
February 2005 VA examination, the overall evidence does not 
reflect incoordination, excess fatigability, or such 
additional functional limitations as to warrant a higher 
rating.  See DeLuca, supra.  The Board recognizes the 
limitations that the veteran has as a result of his service-
connected dorsal and lumbar scoliosis, postoperative, but the 
current 40 percent evaluation fully contemplates those 
limitations.  Therefore, an evaluation in excess of 40 
percent is not justified.

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected diabetes 
mellitus, as the Court indicated can be done in this type of 
case.  See Hart v. Mansfield, supra.  However, upon reviewing 
the longitudinal record in this case, we find that at no time 
during the claim and appeal period (except for the 
convalescence period in 2004 during which he received a 
temporary 100 percent evaluation) has the postoperative 
service-dorsal and lumbar scoliosis been more disabling than 
as currently rated.

Given the veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.

The evidence does not support the assignment of a rating in 
excess of 40 percent for the service-connected lumbar spine 
disability, and the appeal is denied.  38 C.F.R. § 4.7.

B.  TDIU

The veteran contends that he is unable to secure 
substantially gainful employment due to his service-connected 
disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran's 
employment history, his educational and vocational 
attainment, as well as his particular physical disabilities, 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The veteran's service-connected disabilities are dorsal and 
lumbar scoliosis, postoperative, evaluated as 40 percent 
disabling; coccidioidomycosis, evaluated as noncompensable; 
right inguinal hernia repair, evaluated as noncompensable; 
contact dermatitis, evaluated as noncompensable; and right 
ear hearing loss, evaluated as noncompensable.  His combined 
service-connected disability evaluation is 40 percent.  Since 
he does not have one service-connected disability rated at 
least 60 percent, or two or more disabilities with a combined 
rating of at least 70 percent, with one disability rated at 
40 percent, the initial criteria for schedular consideration 
for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.

However, a TDIU evaluation can still be awarded if it is 
established by the evidence of record that service-connected 
disabilities have rendered the veteran unable to secure and 
follow substantially gainful employment.  If this is 
established, the case is to be sent to the Director of 
Compensation and Pension for extraschedular consideration.  
See 38 C.F.R. §§ 3.340(a), 3.341(a), and 4.16(b).

In October 2004, Dr. F wrote that the veteran was "no longer 
a viable candidate to remain in today's work force" due to 
the damage that had happened to his back.  B.K.W., M.D., 
wrote in January 2005 that the veteran had been under her 
care since January 2004.  The veteran had presented with 
rectal bleeding, and was found to have Crohn's disease.  Dr. 
W indicated that after a long course of various failed 
therapies, a medication had been found which was controlling 
the veteran's bowel disease.  The veteran was having joint 
complaints that Dr. W felt could be related to his Crohn's 
disease, and the veteran suffered significantly from chronic 
back pain and bilateral knee pain.  The veteran was unable to 
sit, stand, bend, or lift without serious increased pain, and 
Dr. W felt that he was unemployable based on these 
complaints.

Dr. H wrote in January 2005 that the veteran's health had 
been deteriorating over the past several months, and that he 
felt the veteran was totally unemployable.  Dr. H wrote that 
the veteran had severe, chronic pain from degenerative joint 
disease of the low back, osteoarthritis in multiple joints, 
depression, anxiety, and post-traumatic stress disorder.

VA treatment records show that, in addition to his back, the 
veteran has been treated for conditions that include 
depression, anxiety, Crohn's Disease, and migraine headaches.

At the February 2005 VA examination the examiner noted that 
the claims file indicated that coccydiomycosis was present in 
December 1987.  The veteran did not have any cough or 
respiratory symptoms which indicated any activity of 
coccydiomycosis.  On examination, the veteran's lungs were 
clear to percussion and auscultation, blood pressure on the 
right arm sitting was 116/80, the cardiac apical rate was 70 
per minute and was regular, and no murmurs or thrills were 
detected.  In addition, a chest X-ray was negative.  The 
examiner also noted that the veteran did not exhibit any 
recurrence of his hernia, and did not have any skin disorder.

Upon careful review of the evidence, the Board finds that 
entitlement to TDIU has not been established.  Although the 
record indicates that the veteran would be unable to perform 
work involving physical activity, there is no indication that 
his service-connected disabilities would prevent all forms of 
gainful employment.  The Board notes that while Dr. F opined 
in October 2004 that the veteran was not a viable candidate 
to remain in the workforce due to damage to his back, Dr. W 
and Dr. H included non-service-connected disabilities in 
their rationale for why the veteran is unable to work.  In 
addition, the VA examiner found that the veteran did not have 
any symptoms characteristic of his service connected 
coccidiomycosis, right inguinal hernia repair, or contact 
dermatitis.  The Board finds that the record as a whole does 
not establish that the veteran is precluded from gainful 
employment as a result of his service connected disabilities.

We recognize the sincerity of the arguments advanced by the 
veteran that he is precluded from gainful employment by his 
service-connected disabilities.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that while the 
veteran's lay statements may be competent to as to lay-
observable residuals of his service connected disabilities, 
the veteran has presented no evidence that he has the 
expertise needed to render an opinion as to the impact that 
these conditions have upon his ability to work.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Currently, the objective 
evidence shows that the veteran's service-connected 
disabilities (without consideration of his non-service-
connected disabilities) do not preclude all forms of 
substantially gainful employment.

While the veteran's contentions have been carefully and 
sympathetically considered, they are outweighed by the 
absence of medical evidence to support the claim.  The 
preponderance of the evidence is thus against the claim for 
TDIU, and, therefore, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

A rating in excess of 40 percent for dorsal and lumbar 
scoliosis, postoperative is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


